11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In re Clint Fletcher,                        * Original Mandamus Proceeding,


No. 11-17-00327-CV                           * January 19, 2018

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has considered Relator’s petition for writ of mandamus and concludes
that the petition for writ of mandamus should be conditionally granted. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is conditionally
granted. The Honorable Judge Robin Darr is directed to vacate the order that she
signed on November 14, 2017, during the period of automatic abatement. A writ of
mandamus will issue only if Judge Darr fails to act by January 31, 2018.